IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-62,970-13


                           IN RE MICHAEL DEAN PERRY, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 42,139-A IN THE 188th DISTRICT COURT
                              FROM GREGG COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed two applications for writs of habeas corpus

in the 188th District Court of Gregg County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Gregg

County, is ordered to file a response, which may be made by submitting the records on such habeas

corpus applications, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                    2

Relator has not filed an application for a writ of habeas corpus in Gregg County since the last

applications this Court ruled on in February of 2018. Should the response include an order

designating issues, proof of the date the district attorney’s office was served with the habeas

applications and that the 180-day time frame set out in TEX . R. APP . P. 73.4(b)(5) has not expired

shall also be submitted with the response. This application for leave to file a writ of mandamus shall

be held in abeyance until Respondent has submitted the appropriate response. Such response shall

be submitted within 30 days of the date of this order.



Filed: June 27, 2018
Do not publish